UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-8539



GEORGE M. LEWIS,

                                            Plaintiff - Appellant,

          and

GREGORY BERNARD HARSLEY, SR.; ELLIOTT GAINES;
KIASI POWELL; ROY LEE PERRY; JOSEPH S. ROBIN-
SON; BRUCE J. PAQUETTE; STEPHEN E. MCCLELLAND;
YURU A. YURU A. AL-MU'MIN; M. SULAIMANI;
WILLIAM B. RILEY; JAMES D. PARKER; KARL GENE
WARD; DONALD THOMAS BARONE; PAUL PATRICK
MCCARTHY; ROBERT A. MILLER; WILLIE STEWART
BEY; EDWARD X. ANDREWS; JAMIE FURLOUGH;
WILLIAM A. SCOTT; CALVIN ARCHER; LOUIS L.
SPEIGHT; DAVID L. WRIGHT; ANDRE CRAIG MOORE,

                                                       Plaintiffs,

          versus


HUNTER B. ANDREWS; BRUCE MEADOWS, Secretary of
State Board of Elections of Virginia; TOM
MOSS, House Speaker of the General Assembly of
Virginia; DOROTHY F. KEA, General Register of
County of State Board of Elections; TEM STAN-
LEY; GEORGE ALLEN, Governor of Virginia; JAMES
S. GILMORE, III, Attorney General of Virginia;
KEITH LAWRENCE WHITE; LONNIE X. JONES,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-1396-AM)


Submitted:    March 21, 1996              Decided:   April 16, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

George Maurice Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his
motion filed under Fed. R. Civ. P. 59(e). We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Lewis v. Andrews, No. CA-95-1396-AM (E.D. Va. Oct. 5, 1995;
Nov. 9, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                           AFFIRMED

                                2